DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/765,092, filed on 03/30/2018.

Response to Amendment

	In response to the Amendment received on 4/25/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the addition of new claims 3-4.

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 4/25/2022, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection of claims 1-2 r 35 U.S.C. 103 as being unpatentable over Dairoku et al (EP 1690887) has been withdrawn.  Dairoku fails to expressly set forth and/or render obvious surface crosslinked fine particle assemblies.  The particle assemblies set forth by Dairoku are not surface crosslinked.  Nor is the particle assembly set forth by Dairoku obtained by reacting a porous particle; a fine powder, and a coarse-pulverized hydrogel polymer in the presence of sodium hydroxide and then surface crosslinking the obtained particle from the reaction mixture to surface crosslinking.   The instant invention is distinguished over the closest prior art to Dairoku.  


Allowable Subject Matter

Claims 1-4 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC